Citation Nr: 1760685	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-28 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, to include as secondary to exposure to toxic chemicals and ionizing radiation.

2.  Entitlement to service connection for multiple myeloma to include extramedullary plasmacytoma, to include as secondary to exposure to toxic chemicals and ionizing radiation. 

3.  Entitlement to service connection for chronic hoarseness, to include as secondary to thyroid cancer.

4.  Entitlement to service connection for monoclonal gammopathy, to include as secondary to multiple myeloma.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1976 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to the benefits currently sought on appeal.

The Board notes that the appeal was originally perfected with service connection for extramedullary plasmacytoma as a separate issue unto itself.  However, the medical evidence reflects that this condition was a preliminary finding leading to the Veteran's diagnosis of multiple myeloma.  See Private medical opinion by Dr. JM, January 2013 (reflecting condition "upgraded" from solitary extramedullary plasmacytoma to multiple myeloma).  VA regulations stipulate that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  Thus, the Board finds that consideration of these conditions together as a single legal issue is most appropriate, as the medical evidence reflects that they are essentially the same illness in different stages and should be compensated as such.  For this reason, the issue is framed as above. 

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in October 2017 to present testimony on the issues on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for chronic hoarseness and monoclonal gammopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's thyroid cancer is shown to be at least as likely as not caused by environmental exposure to toxic chemicals during service. 

2.  The Veteran's multiple myeloma, to include extramedullary plasmacytoma, is shown to be at least as likely as not caused by environmental exposure to toxic chemicals during service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for thyroid cancer are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  The criteria to establish service connection for multiple myeloma, to include extramedullary plasmacytoma, are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations describe, in part, VA's legal duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal has been considered with respect to VA's duties to notify and assist.  With respect to the claims regarding thyroid cancer and multiple myeloma, to include extramedullary plasmacytoma, given the favorable outcome herein - a full grant of the benefits sought - no further explanation of how VA has fulfilled the duties to notify and assist is necessary.  

Service Connection 

The Veteran seeks service connection for thyroid cancer and multiple myeloma, each of which he maintains is a result of his occupational exposure to toxic chemicals used as solvents during service, or to his exposure to ionizing and non-iodizing radiation during service.  

Service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Here, the medical record clearly reflects a diagnosis of thyroid cancer in June 2011 and of multiple myeloma in February 2012, the latter of which was based in part on the existence of two prior plasmacytomas.  See private medical opinion letters by Drs. TK & JO, January 2013.  Thus, the first element necessary to establish service connection is met.  

In this case, the Veteran did not have thyroid cancer or multiple myeloma during service, nor does he so contend.  Instead, he asserts toxic chemical exposure as the in-service event that resulted in the subsequent diagnoses many years later.  See Board hearing transcript, October 2017.  To this end, the Veteran is competent to describe particular chemical solvents he used during service.  He has also submitted a statement from a superior working at Tinker Air Force Base corroborating the Veteran's personal exposure to solvents including methyl ethyl ketone (MEK) and trichloroethylene (TCE) used to clean up spills of power supply oils that contained polychlorinated biphenyls (PCB) without the use of any hazardous material equipment or supplies.  228762661Statement by RC, October 2013.  

The Board finds the Veteran's statements regarding his in-service exposure to toxic chemicals to be consistent with the overall nature of his service to include the places, types, and circumstances of his service as shown by his service personnel records, and the pertinent lay evidence of record.  See 38 U.S.C. § 1154(a).  The Board finds this to be credible evidence of in-service chemical exposure.  

The Board finds it important to note that initial RO decisions related to this claim have essentially addressed only the Veteran's claimed exposure to ionizing radiation, due in part to the fact that both thyroid cancer and multiple myeloma are radiogenic diseases that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  That theory of entitlement has ultimately been unsuccessful due to the comparatively low maximum dose estimate for this Veteran of 100 mrem based on his duty station in Berlin, Germany at the time of the Chernobyl nuclear disaster in April 1986.  Furthermore, the Veteran's military occupational specialty is not defined as a "radiation-risk activity."  38 U.S.C. § 1112(c)(3)(B) (2012).  

Overall, a September 2013 medical opinion found that because the Veteran's estimated radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was unlikely that his thyroid cancer and multiple myeloma were attributable to radiation exposure during military service.  Based on the entirety of the evidence regarding radiation exposure for this Veteran, VA's Director of Compensation then ultimately advised that pursuant to 38 C.F.R. § 3.311 there was no reasonable possibility that the claimed disabilities were attributable to the Veteran's military service.  Advisory opinion, September 2013.  The Board does not enter into a detailed analysis of this theory of entitlement here, as the Board finds the evidence of record regarding the Veteran's claimed chemical exposure during service to be more favorable to his claim. 

Thus, the remaining question is whether there is competent evidence showing a causal relationship between the in-service chemical exposure and the Veteran's subsequently diagnosed thyroid cancer and multiple myeloma.  In this case, the Veteran has submitted three medical opinions from three different physicians affirming the likelihood of such a causal relationship.   

In a January 10, 2013 letter, the Veteran's primary care manager and family practice physician stated that he believed the Veteran's thyroid cancer and multiple myeloma were most likely caused by radiation and environmental exposures he experienced during active service.   

Dr. TK, an oncologist, stated in a January 22, 2013 letter that both the Veteran's thyroid cancer and multiple myeloma were most likely caused by environmental exposures during service, to include PCB exposure during cleanup of oils using solvents without special protective clothing, as well as other possible carcinogen exposures.  Medical opinion letter, January 2013.  

Dr. KD, also an experienced oncologist, reported various treatise evidence showing that exposure to PCBs and solvents such as those used by the Veteran have been associated with an increased risk of a variety of malignancies including multiple myeloma, and that TCE is classified as carcinogenic to humans and PCBs are probable human carcinogens.  Ultimately, Dr. KD found it reasonable to conclude that this Veteran's occupational exposure to chemicals during service was at least contributory to his later development of papillary thyroid cancer and multiple myeloma.  See Medical opinion letter, July 2014. 

Thus, the medical opinions submitted by the Veteran reflect a causal relationship between his currently diagnosed thyroid cancer (or residuals thereof), and his multiple myeloma, to his active service and the chemicals to which he was exposed during that service.  These opinions were based upon a review of the pertinent medical evidence and/or a familiarity with the Veteran's medical history, and included a clear rationale; and were provided by physicians with the necessary expertise to make them.  Based on that evidence of a medical nexus, the third element necessary to establish service connection is met.  Therefore, service connection for thyroid cancer and for multiple myeloma is warranted.  38 C.F.R. § 3.303.  


ORDER

Service connection for thyroid cancer is granted. 

Service connection for multiple myeloma, to include extramedullary plasmacytoma, is granted. 


REMAND

With respect to the Veteran's claims of entitlement to service connection for chronic hoarseness and for monoclonal gammopathy, it is unclear whether these are separately diagnosable disabilities, or symptoms or residuals attributable to the Veteran's now service-connected thyroid cancer and/or multiple myeloma. 

The Board also notes that in the January 10, 2013 letter by Dr. JM, he refers to a paralyzed vocal cord as a result of the Veteran's cancers causing the Veteran's permanent hoarseness and poor voice projection.  The hoarse voice is identified in other medical records, but without mention of the paralyzed vocal cord.  A VA examination is necessary to determine the nature and etiology of this condition. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.   Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination, or examinations as needed, with a medical professional of sufficient expertise to determine the nature and etiology of his hoarseness and monoclonal gammopathy.  

The electronic claims file must be made available to, and be reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following questions:

i. Does the Veteran's chronic hoarseness reflect a separately diagnosable disability, or is it a symptom, surgical residual, or other manifestation of disease related to the Veteran's thyroid cancer or multiple myeloma?  Please comment on the January 2013 opinion regarding a paralyzed vocal cord as it relates to your findings. 

ii. If the hoarseness if found to be a separate disability, is it at least as likely as not (probability of 50 percent or more) that the Veteran's hoarseness is proximately caused by the Veteran's service-connected thyroid cancer or multiple myeloma? 

iii. If the hoarseness is found to be a separate disability, is it at least as likely as not (probability of 50 percent or more) that the Veteran's hoarseness has increased in severity as a result of the Veteran's service-connected thyroid cancer or multiple myeloma?

iv. Is monoclonal gammopathy a separately diagnosed disability, a laboratory finding, or a precursor to the Veteran's now service-connected multiple myeloma?  

v. If monoclonal gammopathy is a separate disability, is it at least as likely as not (probability of 50 percent or more) that the Veteran's monoclonal gammopathy is proximately due to, or increased in severity as a result of the Veteran's multiple myeloma? 

A detailed rationale for each opinion must be provided.

If an examiner is unable to unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3.  Undertake any other development deemed warranted, then readjudicate the Veteran's claim.  If the benefits sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.

	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


